DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The After Final amendment, filed 6/1/21, has been entered.  The amendment cancelled claims 1, 5, 6, and 15-20 and amended claims 2, 4, 7-10, 12-14.  The amendment to the claims, including cancellation, made the previous prior art rejection and double patenting rejection moot.

Allowable Subject Matter
Claims 2-4, 7-14, and 21 are allowed.
The closest prior art includes Shiromaru et al. (JP09311097, cited by applicant, herein after “Shiromaru”; English translation provided by applicant) in view of Bajek (US4481833 herein after “Bajek”).  The prior art of Shiromaru and Bajek fails to teach, suggest, or make obvious wherein the flow director at least one of: a) protrudes is provided by a protrusion from a wall of the flow passage into the flow passage, the protrusion arranged to direct the flow of fluid away from the wall of the flow passage; b) comprises a recess in a wall of the flow passage, wherein the sampling inlet is arranged in an upstream wall of the recess; or c) comprises a series of foils. Shromaru and Bajek teach a flow director which is positioned upstream of the sampling inlet which begins at a position behind the inlet, wherein the inlet is positioned in the middle of the conduit via a probe. There is no reasonable teaching, suggestion, or motivation to move or modify the flow director of Shiromaru nor Bajek such that it a) protrudes is provided by a protrusion from a wall of the flow passage into the flow passage, the protrusion arranged to direct the flow of fluid away from the wall of the flow passage; b) comprises a recess in a wall of the flow passage, wherein the sampling inlet is arranged in an upstream wall of the recess; or c) comprises a series of foils.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/7/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861